DETAILED ACTION


Response to Amendment

This Office action addresses claims 1-7.  Claims 4-6 are withdrawn.  Although claims 1 and 7 were amended, claims 1, 2, 3, and 7 remain rejected over JP ‘231.  Accordingly, this action is made final. 


Claim Rejections - 35 USC § 102
Claims 1 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2012209231.  Regarding claims 1 and 7, the reference is directed to a fuel cell module comprising a stack of a plurality of cells, each cell having a rectangular outer shape, a connector plate (21; Figs. 5 and 6) attached obliquely to a particular edge of the cells for measuring the voltage of the cells (abstract), the connector including a back-end plane (25) that is arranged parallel to a reference plane that is part of the particular edge of the cell in an accurately attached state of the connector plate (Figs. 5 and 7).  Although the reference does not disclose distance-measuring optical beams, the position is taken that the back-end plane and the reference plane are positioned to receive (i.e., are capable of receiving) any optical beams that might be directed toward those planes.  In particular, the optical beams are not considered to be positively recited as part of the claimed apparatus because they are recited as part of a functional limitation, and the prior art apparatus is capable of performing the claimed function.  See MPEP 2114.  Furthermore, the back-end plane and reference plane are perpendicular (i.e., would be perpendicular) to any .

Claim Rejections - 35 USC § 103
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2012209231 in view of Aoki et al (US 20170104230).  
JP ‘231 is applied to claim 1 for the reasons stated above.  Regarding claim 2, JP ‘231 teaches that each cell includes a first separator (14), a second separator (16), and a membrane electrode assembly (MEA) (15) between the separators, the connector being attached to the first separator and the reference plane being part of the first separator (Figs. 5 and 7).  Regarding claim 3, the first separator includes an attachment portion (recess 30).  
JP ‘231 does not expressly teach an insulating frame that isolates the two separators from each other as recited in claim 1. 
Aoki et al. teaches an MEA (2) having an insulating frame (2b) that separates two separators (3, 4) (Figure 2). 
Therefore, the invention as a whole would have been obvious to one skilled in the art at the time of filing because all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art at the time of the invention. KSR v. Teleflex, 82 USPQ2d 1385, 127 S. Ct. 1727 (2007).  Accordingly, the artisan would have used an insulating frame of Aoki et al. in the fuel cell module of JP ‘231.
.  

Response to Arguments

Applicant’s arguments filed February 5, 2021  have been fully considered but they are not persuasive.  Applicants state that claims 1 and 7 have been amended “to replace the allegedly functional language with structural language.”  However, as set forth above, the limitations are still believed to be functionally recited, and the claims are still believed to be properly rejected under 35 USC 102.  To obviate the rejection it is suggested that a source of the optical beams be positively recited in the claims.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan Crepeau whose telephone number is (571) 272-1299.  The examiner can normally be reached Monday-Friday from 9:30 AM - 6:00 PM EST.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Basia Ridley, can be reached at (571) 272-1453.  The phone number for the organization where this application or proceeding is assigned is (571) 272-1700.  Documents may be faxed to the central fax server at (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


Primary Examiner, Art Unit 1725
February 13, 2021